Citation Nr: 1211007	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-37 101	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a headache disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Service connection for headaches was denied therein.

Subsequently, jurisdiction was transferred back to the Veteran's home RO in Chicago, Illinois.  An appeal as to the aforementioned determination also was initiated and then perfected by him.

The Veteran testified at a Video Conference hearing held before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims file.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," the appeal is REMANDED to the AOJ/RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to service connection for a headache disability must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  This duty includes making reasonable efforts to procure pertinent records.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(e)(1) (2011).

The April 2007 rating decision, in addition to denying service connection for headaches, also denied entitlement to a nonservice-connected pension as a result of disabilities to include headaches.

In a June 2007 statement, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits based on the same disabilities for which VA denied him a nonservice-connected pension.  He attached a letter from SSA regarding his payments.

VA thereafter determined that the Veteran's SSA disability onset date was in January 2006.  Yet no requests for his SSA records were made.  Such requests must be undertaken pursuant to the aforementioned statutory and regulatory provisions on remand because a reasonable possibility exists that the records are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Indeed, the Veteran has indicated, albeit indirectly, that these records concern headaches.

In addition, VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

Here, the Veteran has complained of headaches.  His complaints are reflected in VA as well as private treatment records dated in 2011.

The Veteran recounts that he had headaches during service.  Specifically he noted that he was hit in the head with a heavy machinery fork but that he had headaches after he was hit in the head with a sidewinder missile attached to an aircraft.  He further noted that two surgeries were performed following this second head injury, an initial surgery and another surgery after he indicated that it still felt like there was something wrong.  

Service treatment records do not confirm headaches or either of these two head injuries.  However, they do document the following.  The Veteran denied headaches, but a cyst near one of his ears was found upon clinical evaluation at his entry into service in May 1968.  A 3/4 inch laceration to his forehead was noted in March 1969.  An angioma was removed from behind his left ear by a surgeon in April 1969.  The Veteran stated that he still felt something was there about 10 days later.  In June 1969, the surgeon therefore attempted another removal.  Headaches were not mentioned upon clinical evaluation at the Veteran's separation from service in January 1970.

The Veteran finally has reported that the headaches he began experiencing during service have persisted ever since.  It indeed is undisputed that the Veteran is competent regarding the above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence can be sufficient to establish a diagnosis of a condition in certain situations including when the condition is simple to identify); Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  

At first glance, his credibility further is not questioned.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor can be factors to determine lay evidence credibility); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  

Thus, there is some evidence of current headaches which may be associated with an in-service injury.  Yet more evidence is needed in order for adjudication to be undertaken.  In particular, medical evidence concerning whether or not there is an association between the Veteran's headaches and his service must be procured.  

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for headaches.  The Board finds that arrangements for such a medical examination complete with opinion must be made because each of the aforementioned requirements has been satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  Request complete SSA records (all determination(s) and the medical records on which such determination(s) were based) regarding the Veteran pursuant to the mandates of 38 U.S.C.A. §§ 5103A(b)(2), (b)(3) (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.159(c)(2), (e)(1) (2011).  All action in this regard, and all responses received, shall be documented in the claims file.  All records obtained shall be associated with the claims file.

2.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.  

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination regarding the nature, extent/severity, onset, and etiology of his headaches.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full relevant medical history as well as a thorough description of his symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall determine whether the Veteran has any diagnosable disability other than simply headaches.  Finally, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches/diagnosed headache disability is related to his service in any manner (incurred therein, whether as due to either of his head injuries or otherwise, or attributable thereto despite not being incurred therein).  A complete rationale, to include specific comment on the pertinent medical evidence (such as documented complaints and diagnostic test results) and lay evidence (such as the Veteran's report of continuity of symptomatology) of record, shall be provided for each diagnosis made and etiology opinion rendered.  

Each of the above actions shall be documented fully in an examination report.

4.  Finally readjudicate the issue of entitlement to service connection for a headache disability.  If this benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


